Petition for Writ of Mandamus
Dismissed and Memorandum Opinion filed March 10, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01256-CV
____________
 
IN RE RENAISSANCE SURGICAL CENTERS—NORTHEAST, LLP,
Relator
 
 

Original Proceeding
Writ of Mandamus
113th District Court 
Harris County, Texas
Trial Court No. 2008-59296
 
 
 

M E M O R
A N D U M   O P I N I O N
On December 23, 2010, relator, Renaissance Surgical Centers—Northeast,
LLP, filed a petition for writ of mandamus in this court.  See Tex.
Gov’t Code § 22.221; see also Tex. R. App. P. 52.  Relator asked this
Court to order the Honorable Patricia Hancock, the then-presiding judge of the
113th District Court in Harris County, Texas, to set aside an amended order
signed April 7, 2010, outside the trial court’s plenary power over a final
default judgment signed December 9, 2009, in trial court cause number
2008-59296, styled Mary Townsend v. Renaissance Surgical Centers—Northeast,
Inc.  
Because the respondent ceased to hold the office of Judge of
the 113th District Court of Harris County, Texas, after the institution of this
action, we abated this mandamus proceeding to permit the respondent’s
successor, the Honorable John Donovan, to reconsider the decision regarding
relator’s request for relief.  See Tex. R. App. P. 7.2(b).  
On March 3, 2011, relator filed a supplement to the mandamus
record containing an order signed February 28, 2011, vacating the April 7,
2010, amended order and reinstating the December 9, 2009, final default
judgment.  Therefore, the issues raised in relator’s mandamus petition have
been rendered moot.
Accordingly, we dismiss relator’s petition for writ of
mandamus as moot.
 
                                                                        PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Frost and Jamison.